Citation Nr: 1234793	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-07 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a cardiac disability, to include atrial fibrillation.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO denied the Veteran's petition to reopen the claim of service connection for a cardiac disability as new and material evidence had not been submitted.

An informal hearing conference with a Decision Review Officer (DRO) was conducted in November 2007 and a report of that conference has been associated with the Veteran's claims folder.

In July 2010, the Veteran testified at a hearing before a DRO at the RO and a transcript of that hearing has been associated with his claims folder.

In November 2011, the Board granted the Veteran's petition to reopen the claim of service connection for a cardiac disability and remanded the underlying claim for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDING OF FACT

The Veteran experienced symptoms of a cardiac disability in service and there is post-service continuity of symptomatology.




CONCLUSION OF LAW

The criteria for service connection for a cardiac disability, namely atrial fibrillation, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claim of service connection for a cardiac disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a November 2011 VA examination report includes a diagnosis of atrial fibrillation.  Thus, a current cardiac disability has been demonstrated.

There is also evidence of in-service symptoms of a cardiac disability and of a continuity of symptomatology linking those symptoms to the current cardiac disability.
 
In his initial October 2000 service connection claim (VA Form 21-4138) and in an October 2000 letter, the Veteran reported that he began to experience cardiac problems in service (e.g. a racing and irregular heartbeat) around the time that he was treated for mononucleosis.  Such symptoms had persisted ever since that time and he received post-service treatment for cardiac problems shortly following service.  For example, he received treatment at various private facilities in Ohio in 1974.  Service treatment records confirm that the Veteran was treated for mononucleosis in October 1972.

Private treatment records dated in December 1990, September 1993, July 2006, and August 2008 include reports of a long history of intermittent episodes of rapid heartbeat/atrial fibrillation.  Such episodes were often triggered by alcohol or soda intake or exertion (e.g. playing golf), generally lasted between 20 seconds and 3 hours at a time, were treated with medication (e.g. digoxin), and were occasionally accompanied by dizziness, shortness of breath, and weakness.  The Veteran had never required cardioversion and did not experience any exertional dyspnea or chest pain.  

Examination by an ambulance crew in September 1993 revealed a pulse rate of 200.  The Veteran was given medication and his heart rhythm quickly converted to sinus rhythm.  An electrocardiogram (EKG) dated in July 2008 was presented to a private physician during the August 2008 examination and was interpreted as showing evidence of AV nodal reentrant tachycardia with a clear R-prime pattern in V1 which was not present and sinus rhythm.  The physician concluded that the tachycardia was either extremely regular or appeared to have an alternans pattern consistent with and suggestive of AV nodal reentrant tachycardia.  

Objective examinations revealed occasionally irregular pulse rates of between 60 and 120, normal sinus rhythm with no murmur, a clear chest, and no peripheral edema or diaphoresis.  Such examinations occurred after the Veteran had converted to normal sinus rhythm.  Diagnoses of atrial fibrillation and supraventricular tachycardia were provided.

In statements dated in April and June 2009, the Veteran's step-brother, friend, and sisters reported that the Veteran had no cardiac problems prior to service, but that ever since his return from service in 1973 they witnessed him experience episodes of shortness of breath, heart palpitations, weakness, sweating, and paleness.  Such episodes happened during periods of both activity and inactivity, required medical treatment, and had persisted ever since service.  The Veteran's sister reported that the first such episode occurred while the Veteran was on leave during service.

During the July 2010 hearing, the Veteran reported that following treatment for mononucleosis in service in approximately 1972, he experienced an episode of atrial fibrillation accompanied by sweating while playing golf.  He subsequently sought treatment, but only had a brief conversation with a physician and did not undergo an examination because his heartbeat had returned to normal sinus rhythm.  He first sought treatment for such cardiac symptoms following service in 1973 and they had persisted on an intermittent basis ever since service.

The November 2011 VA examination report includes a notation of atrial fibrillation that was diagnosed in 1973.  Continuous medication was required to control the disability and episodes of arrhythmia had occurred intermittently over the previous 12 months (reported as 4 episodes during the previous 12 months).  Objective examination revealed a heart rate of 60, a regular cardiac rhythm, and normal heart sounds and peripheral pulses.  The July 2008 EKG had reflected atrial fibrillation.  The Veteran's estimated metabolic equivalents (METS) level was between 5 and 7, at which time he experienced dyspnea and fatigue.  This METS level was due solely to his cardiac disability.  A diagnosis of atrial fibrillation was provided.

The examiner who conducted the November 2011 VA examination opined that the Veteran's diagnosed atrial fibrillation did not likely have its onset in service.  He reasoned that the Veteran's medical records reflected that atrial fibrillation had existed since he was age 40.

The November 2011 opinion is inadequate because it is essentially entirely based on a lack of objective clinical evidence of treatment for cardiac problems in service or for years after service and does not reflect consideration of the Veteran's reports of cardiac symptoms in service and in the years since that time.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Although there is no contemporaneous clinical evidence of treatment for cardiac problems in service or for years after service, the Veteran has reported that although he spoke with a physician in service regarding his cardiac symptoms, he did not actually undergo a documented examination.  Also, he has reported treatment for his cardiac symptoms immediately following service and for many years since that time.  Further, family members and friends have attested to the fact that the Veteran first experienced cardiac symptoms while on leave during service and that he has experienced symptoms such as shortness of breath, heart palpitations, weakness, sweating, and paleness ever since his return from service in 1973.

The December 1990 private treatment record from Maryland Ambulance Systems includes a report of a 10 year history of "atrial fibrillation."  Also, the July 2006 private treatment record from Johns Hopkins Medicine (Johns Hopkins) includes a report of a 20 year history of "atrial fibrillation."   However, the August 2008 examination report from Johns Hopkins also includes a report of a 20 year history of atrial fibrillation.  In light of the fact that the records from Johns Hopkins are dated 2 years apart yet both include the same report of a 20 year history of atrial fibrillation, the accuracy of these reports are questionable and they are of limited probative value.  Additionally, it is unclear as to whether the December 1990, July 2006, and August 2008 reports pertain to the history of the Veteran's reported cardiac symptoms or merely reflect the period of time that an actual diagnosis of atrial fibrillation has been provided.  Thus, the Board concludes that the above described private treatment records do not explicitly contradict the Veteran's reports of cardiac symptoms in service and in the years since that time.

The Veteran is competent to report symptoms of a cardiac disability, such as a rapid heartbeat, as well as a continuity of symptomatology.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Moreover, others can attest to the observable symptoms that they witness the Veteran experience and several lay statements have been submitted attesting to the fact that the Veteran has experienced cardiac symptoms ever since service.  There is no affirmative evidence to explicitly contradict the Veteran's reports of cardiac symptoms in service and ever since that time, and they are generally consistent with the evidence of record.  Thus, the Board finds that the Veteran's reports of a continuity of symptomatology since service are credible in this case.

As there is evidence of in-service cardiac symptoms, a current cardiac disability, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed cardiac disability have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.






ORDER

Entitlement to service connection for a cardiac disability, namely atrial fibrillation, is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


